Citation Nr: 1340399	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disk disease with lumbar spondylosis and dextroscoliosis.

2.  Entitlement to separate compensable ratings for bilateral sciatic nerve radiculopathy beginning in February 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's disability rating for degenerative disk disease from 10 percent to 20 percent effective April 2009.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2011; a transcript of the hearing is of record. 

In January 2012 this case was remanded to afford the Veteran a VA examination.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the February 2012 VA examination, the Board has recharacterized the issue on appeal, as reflected on the first page of this decision, to include separate compensable ratings for bilateral sciatic nerve radiculopathy.  

The issues of service connection for a heart condition, claimed as heart murmur and abnormal EKG; prostate cancer; a bilateral hip condition and a bilateral knee condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disk disease with lumbar spondylosis and dextroscoliosis is manifested by pain as well as limitation of motion of the lumbar spine, including forward flexion most severely limited to 50 degrees, but the disorder is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  From February 2012, the Veteran's low back disability has been manifested by moderate right sciatic nerve radiculopathy and mild left sciatic nerve radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disk disease with lumbar spondylosis and dextroscoliosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a separate evaluation of 20 percent for right sciatic nerve radiculopathy and 10 percent for left sciatic nerve radiculopathy associated with a low back disability have been met effective February 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 8720 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran that the evidence of record must show (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in May 2009.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in May 2009, May 2010 and February 2012.  The VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for their opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 
 
II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

While the regulations require a review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints. 38 C.F.R. § 4.45(f).

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:



A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.


In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a , Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

III.  Factual Background

In April 2009, the Veteran submitted a claim for an increased rating for his service-connected low back disability.  At a May 2009 VA examination, the Veteran indicated that since his last examination, he experienced constant pain with increased frequency, duration, and intensity.  Range of motion of the lumbar spine was as follows: flexion with pain to 80 degrees; extension with pain to 10 degrees; lateral flexion right and left with pain to 12 degrees; and rotation right and left with pain to 8 degrees.  The examiner diagnosed the Veteran with lumbar spondylosis and degenerative disk disease with subjective, but no objective evidence of lumbar radiculopathy. 

In a June 2009 rating decision, the RO increased the Veteran's disability rating for the Veteran's service-connected degenerative disk disease to 20 percent, effective April 2009.  The Veteran appealed, arguing that his back pain was worse than a 20 percent disability rating.  

In May 2010, during a VA examination, the Veteran reported lumbosacral pain that was aggravated by doing heavy chores or lying down.  He also reported that his pain occasionally made it difficult for him to walk.  The Veteran reported that he was not prescribed bed rest by a physician in the past year and that his back disability did not significantly affect his job.  The Veteran reported experiencing flare-ups every two months with duration of two to three weeks, during which time he was occasionally incapacitated.  The Veteran reported that he occasionally wore a back brace.  

Range of motion of the lumbar spine was as follows: flexion to 25 degrees pain-free and 60 degrees with pain; extension to 30 degrees with end of range pain; lateral flexion right and left to 30 degrees pain-free and 40 degrees with pain; and rotation right and left to 50 degrees with end of range pain.  The examiner indicated that the Veteran's ranges of motion were not additionally limited due to pain or fatigue following repetitive motion.  Lumbosacral tenderness and muscle spasms were noted.  The examiner diagnosed the Veteran with lumbar degenerative disk disease and spondylosis. 

In January 2011, the Veteran underwent an MRI of the lumbar spine.  The radiologist noted that the Veteran's MRI showed degenerative disk disease as well as degenerative changes at many of the apophyseal joints throughout the lumbar spine.  The radiologist noted degenerative central canal stenosis with concentric thecal sac compression at the L2-3 through the L4-5 levels.  The examiner also noted that degenerative stenosis involved the L2-3 through the L4-5 intervertebral nerve root canals bilaterally.  

In a February 2012 VA examination, the Veteran's lumbar spine range of motion was as follows: flexion with pain to 50 degrees; extension with pain to 10 degrees; lateral flexion right and left with pain to 15 degrees; and rotation right and left to 15 degrees.  The Veteran did not have additional limitation in ranges of motion following repetitive-use testing.  The examiner indicated that there was localized tenderness in the midlumbar spine but that the Veteran did not have guarding or muscle spasms.  The examiner noted involvement of the sciatic nerve bilaterally, with moderate radiculopathy on the right and mild radiculopathy on the left.  The examiner indicated that the Veteran had invertebral disc syndrome with incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months.  The Veteran indicated that he regularly uses a back brace and occasionally uses a cane.  The examiner noted that the Veteran's arthritis was documented and that the January 2011 MRI showed degenerative disk disease and degenerative joint disease in the lumbar spine.  The Veteran reported that his back condition impacted his ability to work because of lifting limitations.  

IV.  Increased Rating Analysis

Applying the criteria set forth above to the facts of this case, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the Veteran's service-connected degenerative disk disease for any period during the pendency of this claim.  

Range of motion testing conducted during the pendency of this claim consistently showed that the Veteran's thoracolumbar spine motion has never been limited to the extent necessary to meet the criteria for a schedular rating in excess of 20 percent as set forth in the General Rating Formula for Diseases and Injuries of the Spine, nor has ankylosis ever been shown. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

For example, on VA examination in May 2009, forward flexion was to 80 degrees.  On VA examination in May 2010, forward flexion was to 60 degrees.  And on VA examination in February 2012, forward flexion was to 50 degrees.  Ankylosis was not shown at any time.  To meet the requirements for a higher rating, forward flexion of the thoracolumbar spine must be to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  The Veteran's range of motion does not meet the schedular criteria for a rating in excess of 20 percent.  The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the Veteran's lumbar spine motion has been limited to the extent necessary to warrant the assignment of a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, nor has the Veteran identified any such evidence.

Although the criteria for a rating in excess of 20 percent have not been met, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, the Board finds that the evidence does not support the assignment of a rating in excess of 20 percent rating under these provisions.

In that regard, the Veteran has repeatedly and credibly reported that his low back disability is manifested by significant pain.  The Court, however, has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Rather, in order to warrant a higher rating, the Veteran's pain must be productive of functional loss, i.e. have some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Moreover, this must be objectively verified. 

In this case, the Board finds that the most probative evidence establishes that the Veteran's low back disability is not objectively productive of additional range of motion loss due to pain or functional loss necessary to meet the criteria for a rating in excess of 20 percent.  During the February 2012 VA examination, the examiner noted that the Veteran reported pain with all range of motion maneuvers, but concluded that there was no objective clinical evidence that the Veteran's function was additionally limited by pain or other factors such as fatigue, weakness, incoordination or lack of endurance.  The examiner indicated that the Veteran has functional loss or impairment because the Veteran's low back disability allows less movement than normal, has a disturbance in locomotion, and limits the Veteran's ability to do chores.  At the May 2010 VA medical examination, the Veteran reported that his usual occupation as a foreman was not significantly affected by his low back disability.  The Veteran reported pain on motion, but there was no evidence of additional functional limitation after three repetitions of motion testing.  The Board has reviewed the remaining evidence of record but finds no basis upon which to conclude that additional functional loss factors restrict motion to such an extent that the criteria for a rating in excess of 20 percent would be justified.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In summary, although the Board has carefully considered the Veteran's reports of pain, there is an insufficient basis upon which to assign a rating in excess of 20 percent as the evidence shows that the Veteran's pain is not productive of additional functional loss having some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance necessary to meet the Deluca factors for a rating in excess of 20 percent. 

The Board has also considered the rating criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  As set forth above, during his February 2012 VA examination, the Veteran reported that he had incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months.  The Board notes that during his May 2009 and May 2010 VA examinations, the Veteran denied having incapacitating episodes or being prescribed bed rest by a physician.  The Board also notes that the Veteran's claim file does not contain any notations of physician-prescribed bed rest.  Regardless, using the rating schedule discussed above, even assuming the Veteran suffered incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months and that he was prescribed bed rest by a physician, under the incapacitating episodes rating criteria, the Veteran would be entitled to a 20 percent disability rating.  To receive a higher disability rating, the Veteran must have incapacitating episodes that have a total duration of at least 4 weeks during the past 12 months.  And as discussed above, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


V.  Bilateral Sciatic Nerve Radiculopathy

The Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  Evaluations for neurological conditions are assigned in proportion to motor and sensory impairment.  38 C.F.R. 
§ 4.120.  Wholly sensory involvement is evaluated at the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, paragraph before Diagnostic Code 8510.  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum evaluation for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve.  Id.  For neuralgia, which is characterized usually by a dull and intermittent pain, the maximum evaluation absent tic douloureux or trifacial neuralgia is equal to that for moderate incomplete paralysis.  38 C.F.R. § 4.124.

38 C.F.R. § 4.124a, Diagnostic Code 8520, addresses paralysis of the sciatic nerve.  Diagnostic Codes 8620 and 8720 respectively address neuritis and neuralgia of the sciatic nerve.  A 10 percent evaluation is for mild incomplete paralysis.  Moderate incomplete paralysis merits a 20 percent evaluation, while a 40 percent evaluation requires moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscle atrophy merits an evaluation of 60 percent.  The maximum 80 percent evaluation is reserved for complete paralysis such as when the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Mild, moderate, and severe are not defined.  However, mild is generally defined as "not being or involving what is extreme" or "not severe: temperate." Merriam-Webster 's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  Severe is generally defined as "of a great degree: serious."  Id. at 1140.  

Here, the February 2012 VA examiner attributed moderate right sciatic nerve radiculopathy and mild left sciatic nerve radiculopathy to the Veteran's service-connected back disability.  Reflexes in the Veteran's lower leg, ankle, feet and toes were found to be decreased on the right side and normal on the left side.  The examiner noted that the Veteran had moderate constant pain in his right lower extremity and mild constant pain in his left lower extremity.  Paresthesias and/or dysesthesias were noted as moderate in the right lower extremity and mild in the left lower extremity.  In addition, the Veteran's straight leg raising test was positive for pain on both sides.  Based on these findings, a separate evaluation of 20 percent for right sciatic nerve radiculopathy and 10 percent for left sciatic nerve radiculopathy is granted.  The effective date shall be February 2012, when symptoms of this condition became persistent.  

VI.  Other Considerations 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's low back disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the Veteran's service-connected low back disability.  Further consideration of TDIU is not warranted.





ORDER

An increased rating in excess of 20 percent for degenerative disk disease with lumbar spondylosis and dextroscoliosis is denied.  

A separate evaluation of 20 percent for right sciatic nerve radiculopathy and 10 percent for left sciatic nerve radiculopathy are granted effective February 2012. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


